DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations such as a first predefined limit value (claim 20) and a second predefined limit value (Claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the actuation circuit to perform the functions recited in Claims (for example “emulating a damping resistor…establishing a resistance values…” (Claim 25), “dividing the measurement value…into DC component and AC component…” (Claim 22) as described in the specification (Paragraph 19, Paragraph 27respectively).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the actuation circuit is further designed as a damping resistor to damp oscillations when operating in the linear mode” in lines 10-12. It is indefinite which of the recited limitations, the semiconductor switch or the actuation circuit, is operating in the linear mode and designed as a damping resistor. For examination purposes, the above phrase is considered as “wherein the actuation circuit is further designed as a damping resistor to damp oscillations when the semiconductor switch is operating in the linear mode”. Claims 17 and 25 have similar recitations and similarly rejected. Claims 14-16 and 18-19 are rejected due to dependency to rejected claims 13, 17 and 20 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-21, 24, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachdev et al. (US 2009/0261898, IDS Document).
Regarding Claim 13, Sachdev discloses an electronic switch for connecting two sub-networks of a power supply system (comprising 103 connecting load network 104 and source network 101, Figures 1-5), the electronic switch comprising: 
a semiconductor switch (103, Figure 1) constructed to carry and disconnect a current in two directions (Paragraphs 28-29), 
a current sensor for detecting a current flowing through the electronic switch or a voltage sensor (comprising 108, 109, Figure 1), 
an actuation circuit (comprising 110, 105, Figures 1, 4A-4C) connected to the semiconductor switch and configured to operate the semiconductor switch (110, 105 connected to 103 and configured to operate 103, Figure 1), 
depending on oscillations measured by the current sensor and/or by the voltage sensor (Figures 1-2, Paragraphs 17-18, “…sensing circuitry formed by comparators 108 and 109 and oscillation detection and suppression circuit 110. Comparators 108 and 109 sense the operating conditions of circuit 100 at its input and output nodes with respect to certain preset thresholds established by references 106 and 107, 
in an activated state, in a deactivated state or in a linear mode (ON/fully conducting state, OFF state and linear/transitioning mode from ON to OFF, respectively of the semiconductor switch 103 in Figure 1, linear mode is when current is linearly increasing as the input voltage to the transistor is increasing until current is steady), 
wherein the actuation circuit is further designed as a damping resistor to damp oscillations when the semiconductor switch is operating in the linear mode (Paragraph 24, “…when a voltage from source 101 is first applied to switching circuit 100 during power-up, NMOS 103 is OFF. As the input voltage is applied to the non-inverting terminal of comparator 109 and rises above the voltage provided by reference 107, it trips, generating a logic high at its output, causing circuit 110 and gate driver circuit 105 to turn NMOS 103 ON. This allows power to flow from source 101 to load 104 (through NMOS 103) generating an output voltage VOUT”, linear mode is when current is linearly increasing as the input voltage to the transistor is increasing).

Regarding Claim 14, Sachdev discloses the electronic switch of Claim 13, wherein a reactive current is reduced in the linear mode (Figures 2A-2F, Claim 16, “…the oscillation detection and suppression circuitry is configured to selectively suppress the control signals that control the semiconductor switch when a signal oscillation state is detected, such that stored energy causing the signal oscillation is 
Regarding Claim 15, Sachdev discloses the electronic switch of Claim 13, wherein the electronic switch is designed to damp oscillations caused by transient phenomena resulting from a switching action of the electronic switch (Figure 2A shows damping oscillations, Paragraph 32, “…circuit 100 is configured such that it significantly reduces or substantially eliminates such oscillation through the selective suppression of certain control signals that contribute to or cause oscillation”, Figures 2B-2F).
Regarding Claim 16, Sachdev discloses the electronic switch of Claim 13, wherein the electronic switch is designed to damp oscillations caused by transient phenomena between the sub-networks (Figure 2A, Paragraph 18, “…such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) for a preset period of time to allow the detected oscillating signal to attenuate to within acceptable limits. ……... One benefit of this arrangement is that it allows circuit 100 to operate in unpredictable environments by quickly and predictably recovering from unexpected or extreme variations in output or input conditions”).
Regarding Claim 17, Sachdev discloses a power supply system (Figures 1-5), comprising: 
two electrical sub-networks (load network 104 and source network 101, Figures 1-5), 
an electronic switch (103, Figure 1) detachably interconnecting the two electrical sub- networks (103 connecting load network 104 and source network 101, Figures 1-5),
wherein the electronic switch comprises 

a current sensor for detecting a current flowing through the electronic switch or a voltage sensor (comprising 108, 109, Figure 1), 
an actuation circuit (comprising 110, 105, Figures 1, 4A-4C) connected to the semiconductor switch and configured to operate the semiconductor switch (105 connected to 103 and configure to operate 103), depending on oscillations measured by the current sensor and/or by the voltage sensor (Figures 1, 2A-2F, Paragraphs 17-18, “…sensing circuitry formed by comparators 108 and 109 and oscillation detection and suppression circuit 110. Comparators 108 and 109 sense the operating conditions of circuit 100 at its input and output nodes with respect to certain preset thresholds established by references 106 and 107, communicating these conditions to circuit 110…circuit 110 determines whether circuit 100 is experiencing an oscillation or ringing condition, which may be caused by an abrupt change in current”), in an activated state, in a deactivated state or in a linear mode (ON/fully conducting state, OFF state and linear/transitioning mode from ON to OFF, respectively of the semiconductor switch 103 in Figure 1, linear mode is when current is linearly increasing as the input voltage to the transistor is increasing until current is steady), wherein the actuation circuit is further designed as a damping resistor to damp oscillations when operating in the linear mode (Paragraph 24, “…when a voltage from source 101 is first applied to switching circuit 100 during power-up, NMOS 103 is OFF. As the input voltage is applied to the non-inverting terminal of comparator 109 and rises above the voltage provided by reference 107, it trips, generating a logic high at its output, causing circuit 110 and gate driver 
Regarding Claim 18, Sachdev discloses the power supply system of Claim 17, wherein the power supply system is embodied as a DC voltage network (load network 104 receiving DC output VOUT and source network 101 providing DC input VIN, Figure 1).
Regarding Claim 19, Sachdev discloses the power supply system of Claim 17, wherein the actuation circuit is designed to damp oscillations between the two electrical sub-networks caused by transient phenomena between the two sub-networks as a result of switching of the electronic switch (Figure 2A, Paragraph 18, “…such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) for a preset period of time to allow the detected oscillating signal to attenuate to within acceptable limits. ……... One benefit of this arrangement is that it allows circuit 100 to operate in unpredictable environments by quickly and predictably recovering from unexpected or extreme variations in output or input conditions”).

Regarding Claim 20, Sachdev discloses a method for operating an electronic switch configured to connect two sub-networks of a power supply system or for operating a power supply system employing the electronic switch (comprising 103 connecting load network 104 and source network 101, Figures 1-5), wherein the electronic switch comprises a semiconductor switch (103, Figure 1) constructed to carry and disconnect a current in two directions (Paragraphs 28-29), a current sensor for detecting a current flowing through the electronic switch or a voltage sensor (comprising 108, 109, Figure 1), an actuation circuit connected to the semiconductor switch 
operating the semiconductor switch at least temporarily in the linear mode to damp oscillations (Paragraph 18, “circuit 110 determines whether circuit 100 is experiencing an oscillation or ringing condition, which may be caused by an abrupt change in current. If such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) …… to allow the detected oscillating signal to attenuate to within acceptable limits. ……... One benefit of this arrangement is that it allows circuit 100 to operate in unpredictable environments by quickly and predictably recovering from unexpected or extreme variations in output or input conditions”), and 
operating the semiconductor switch in the linear mode when the current sensor or the voltage sensor identifies an oscillation having an amplitude that exceeds a predefined limit value (Figure 1, predefined limit value set by 106/107, Paragraph 18, Paragraph 24, “…when a voltage from source 101 is first applied to switching circuit 100 
Regarding Claim 21, Sachdev discloses the method of Claim 20, wherein the oscillation results from an excitation of a resonance generated by inductive components and capacitive components in the power supply system when the electronic switch is switched on (Paragraph 18, “…such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) for a preset period of time to allow the detected oscillating signal to attenuate to within acceptable limits. ……... One benefit of this arrangement is that it allows circuit 100 to operate in unpredictable environments by quickly and predictably recovering from unexpected or extreme variations in output or input conditions”).
Regarding Claim 24, Sachdev discloses the method of Claim 20, wherein the power supply system has an electrical load, the method further comprising operating the electronic switch in the linear mode in response to a change in a target value of the electrical load, in particular in response to an abrupt change in the target value (Paragraph 18, “…such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) for a preset period of time to allow the detected oscillating signal to attenuate to within acceptable limits. ……... One benefit of this arrangement is that it allows circuit 100 to operate in unpredictable environments by 
Regarding Claim 26, Sachdev discloses the method of Claim 20, wherein when the electronic switch is switched on, the semiconductor switch changes in a first step from the deactivated state to the linear mode and in a second step from the linear mode to the activated state (OFF to linear mode and linear to fully conducting with steady current of the semiconductor MOSFET 103 in Figure 1, Paragraph 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 2009/0261898, IDS Document).
Regarding Claim 22, Sachdev discloses the method of Claim 20, further comprising: to identify the oscillation, using the measurement value of the current sensor or of the voltage sensor comprising into a DC component and an AC component (oscillations with AC and component and DC component having the DC input Vin and DC output VOUT) and discloses two thresholds (106, 107, Figure 1).
Sachdev does not specifically disclose to identify oscillation, dividing the measurement value of the current sensor or of the voltage sensor into a DC component 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the thresholds in the method of Sachdev, for DC component and the AC component of the oscillations, to more accurately determine the switching and mode of operation of the electronic switch. 
Regarding Claim 23, Sachdev discloses the method of Claim 22, further comprising operating the semiconductor switch in the activated state once the oscillation has decayed due to damping by the electronic switch (Paragraph 18, “…such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) for a preset period of time to allow the detected oscillating signal to attenuate to within acceptable limits”).
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 2009/0261898, IDS Document) in view of Simonelli et al. (US 7,031,130).
Regarding Claim 25, Sachdev does not specifically disclose the method of Claim 20, further comprising: emulating a damping resistor when the actuation circuit is operating in the linear mode, and establishing a resistance value of the damping resistor as a function of the measurement value of the current sensor or of the voltage sensor.
Simonelli discloses a method for operating an electronic switch in a power supply system (Figures 1-2), wherein the electronic switch comprises a semiconductor switch (comprising TM, 14, Figure 2) and an actuation circuit (comprising 13, Figure 2) connected to the semiconductor switch (13 connected to 14, TM, Figure 2) and configured to operate the semiconductor switch in a linear mode (Column 3, lines 7-12), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include emulating a damping resistor by providing additional elements in the actuation circuit and the current sensor and voltage sensor circuits as taught by Simonelli, to set the thresholds to actuate the linear mode of the semiconductor switch
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davidson (US 2017/0346384) discloses in Figure 4 the states (OFF, linear mode and ON states) of a semiconductor switch (MOSFET 34 in Figure 1); Boe et al. (US 9,590,419) discloses in Figure 1 an electronic switch in a power supply circuit comprising a semiconductor switch (comprising 114, 116, 118, 120), actuation circuit (126) and sensor (providing sensed signal 124 to 126).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836